Citation Nr: 0105411	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active duty for training from January 1958 to 
August 1958 and served on active duty from August 1958 to May 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In September 2000, the veteran testified at 
a videoconference hearing before the undersigned Member of 
the Board.  

The Board notes that in March 1998 the veteran filed a claim 
for an increased rating for his service-connected sebaceous 
cysts.  The RO initially denied the claim, and the veteran 
perfected an appeal.  After obtaining additional evidence, 
the RO increased the rating from noncompensable to 10 
percent, and notified the veteran of that award in its August 
1999 supplemental statement of the case.  In a statement 
dated in August 1999, the veteran stated that he was 
satisfied with the RO decision and wished to withdraw his 
appeal for an increased rating for sebaceous cysts.  The 
Board will limit its consideration accordingly.  


REMAND

The veteran contends his osteoarthritis of the right wrist is 
due to right wrist trauma that he received in service.  He 
has testified that while working in a motor pool, he was 
changing batteries and working on a manifold when the wrench 
slipped.  He testified the he burned the side of his arm and 
smashed his wrist into the sidewall.  He testified that he 
went to the dispensary, but they just wrapped his wrist.  He 
testified that on another occasion he sprained his right 
wrist when he fell out of bed and landed on his wrist.  He 
testified that he returned to the doctor for perhaps 3 or 4 
months, but the doctor could not find anything wrong.  He 
said that the doctor identified a lump on his wrist and told 
him that it was the start of arthritis.  He testified that he 
does not understand why all of this is not recorded in his 
service medical records.  He testified that throughout the 
remainder of service his wrist was sore and he was excused 
from doing pushups because he could not get his wrist into 
the correct position.  The veteran testified that he has 
continued having problems with his right wrist ever since 
service.  He also testified that he had not hurt his wrist 
since the injuries in service.  

Review of service medical records in the claims file shows 
that in November 1960 the veteran was seen at a dispensary 
because of pain on hyperextension of his wrist.  He reported 
that a week earlier he had fallen out of bed and landed on 
his wrist.  The physician stated that X-rays appeared 
negative on wet reading.  ASA and heat were prescribed.  
There is no other entry concerning the wrist.  In this 
regard, the Board notes that at a VA examination in February 
1996 the veteran gave a history of having a smash injury to 
his right wrist with a wrench in 1959.  Chronological service 
medical records in the claims file include no entry between 
February 1958 and January 1960.  A DD Form 735 indicates the 
veteran's station and organization assignments covering that 
period.  With that information, the RO should contact the 
National Personnel Records Center (NPRC) and attempt to 
obtain any additional service medical records that may be 
available for the veteran.  

In support of his claim, the veteran has submitted a letter 
from a VA physician who states that in his medical opinion, 
and that of the Cincinnati VA Rheumatology Department, the 
right wrist injury the veteran sustained in service could 
have certainly precipitated or aggravated osteoarthritis in 
the right wrist.  The Board is of the opinion that further 
development is in order and will request VA examination of 
the veteran with review of the entire record followed by a 
medical opinion.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the NPRC and 
attempt to obtain any additional service 
medical records that may be available for 
the veteran, including all that may be 
available for the period from February 
1958 to January 1960.  In this regard, 
the RO should provide NPRC with 
information contained in the veteran's DD 
Forms 735 regarding station and 
organization assignments for the veteran 
during active service, including the 
period from February 1958 to January 
1960.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers, VA or non-VA, who have 
treated or evaluated him for any right 
wrist disorder at any time since service.  
With any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should obtain all treatment 
records for the veteran from the 
Rheumatology Department of the VA Medical 
Center in Cincinnati, Ohio.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran by a board 
certified orthopedist, if available, to 
determine the nature and extent of any 
osteoarthritis of the right wrist.  All 
indicated studies, including X-rays, 
should be obtained.  With the results of 
the examination and after review of the 
claims file, the physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
osteoarthritis of the right wrist is due 
to trauma to the right wrist in service.  
The report must reflect that the 
physician reviewed the claims file.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Then the RO should readjudicate the 
claim of entitlement to service 
connection for osteoarthritis of the 
right wrist.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


